Citation Nr: 0824934	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-19 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Kurt. P. Leffler, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from May 1956 to May 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board denied the appellant's claim in a decision dated in 
September 2005.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a decision dated in October 2006, the Court 
vacated the Board's September 2005 decision as it pertained 
to the captioned issue, and remanded the case to the Board 
for further proceedings consistent with a joint motion, which 
was incorporated by reference.  In the joint motion, the 
parties to the appeal agreed that the remand was necessary in 
order to afford the veteran with a "thorough and complete VA 
medical examination or opinion in accordance with the VCAA 
duty to assist."  

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2007).  The veteran has advanced no reason for his 
failure to report for an examination that was scheduled in 
connection with this appeal, and that was the specific and 
sole basis for the Court's remand.  Accordingly, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  Id. 


FINDING OF FACT

The veteran had pes planus before active military service; it 
did not worsen during service.




CONCLUSION OF LAW

The veteran does not have pes planus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning a disability rating and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations. 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  As noted, this case was remanded for the purpose of 
affording the veteran with a VA examination to determine 
whether or not his pre-existing pes planus was aggravated by 
his military service.  The veteran was notified by letter 
dated May 5, 2008, that he was to be scheduled for a VA 
examination.  The notification informed the veteran that, if 
he was unable to attend the scheduled examination, he should 
contact the VA Medical Center (VAMC) at which he was to be 
examined.  This notification also informed the veteran that 
failure to report for a VA medical examination may have 
adverse consequences, including the possible denial of the 
claim.  A copy of that letter was also sent to the veteran's 
attorney.  

By a letter dated May 6, 2008, the veteran's attorney was 
notified as to the date, time, and place of the veteran's 
scheduled examination.  The record shows that this letter was 
delivered on May 7, 2008.  The veteran failed to report for 
his scheduled examination.  There is no evidence in the 
record that either the veteran or his attorney attempted to 
reschedule the missed examination.  In correspondence 
received in June 2008, the veteran's attorney stated that all 
of the evidence he was aware of had been furnished; he 
requested that the appeal be forwarded to the Board 
immediately.  As noted, when entitlement to a benefit cannot 
be established or confirmed without a VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
or record.  38 C.F.R. § 3.655; see also Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (the duty to assist is not always a 
one-way street. . . it is incumbent upon the veteran to 
submit to VA examinations).  VA has no duty to inform or 
assist that was unmet.  

The veteran's enlistment physical examination showed that he 
had asymptomatic pes planus.  This was specifically noted by 
the examiner.  The SMRs contain no record of complaints of or 
treatment for pes planus.  The veteran's release from active 
duty examination revealed nothing related to the veteran's 
pes planus and instead, indicated that clinical evaluation of 
the veteran's feet was normal.  

The first post-service treatment records regarding the 
veteran's feet are from 1990 and 1993; they indicate only 
treatment for warts.  In the next foot-related progress note, 
dated in March 2004, Dr. W.S. stated that the veteran 
complained that his feet had bothered him since he was fit 
with boots that were too tight while in service.  Dr. S. also 
noted that the veteran told him that he had tried non-
prescription orthotics that did not help, that his feet never 
swell, that there has been no other trauma to the feet, and 
that he did not take any medication for this.  On 
examination, the doctor found that the veteran had pes planus 
bilaterally with marked pronation medially, and with no 
abnormal callus or other bony deformity.  X-rays were 
unremarkable bilaterally.  

Dr. S. noted that it was impossible to be sure, but that it 
was at least as likely as not that the veteran's bilateral 
foot problem may have resulted from problems that developed 
while in service, mostly related to his shoes.  The doctor 
concluded that this was unlikely to cause any long-term 
problems.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As noted, the veteran's enlistment examination showed the 
presence of asymptomatic pes planus.  The issue thus becomes 
whether the veteran's preexisting pes planus was aggravated 
by service.  See 38 C.F.R. § 3.306 (a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.)  

The Board finds that there is persuasive evidence that the 
veteran's preexisting pes planus did not worsen during his 
military service.  The veteran's SMRs show no complaints of 
or treatment for anything related to his feet.  In fact, the 
veteran's separation examination did not even note the 
presence of pes planus or any other foot-related abnormality 
or defect.  The first post-service evidence of treatment for 
anything related to the veteran's feet was the progress note 
dated in December 1990, more than 30 years after leaving 
service; that treatment was related to treatment for a wart 
and did not mention pes planus at all.  The first mention of 
pes planus since the entry in the veteran's enlistment 
examination in 1956 is the March 2004 progress note from Dr. 
W.S, more than 40 years after service.  On examination, the 
doctor found that the veteran had pes planus bilaterally.  X-
rays were unremarkable bilaterally.  Dr. S. noted that it was 
impossible for him to be sure, but he opined that it was at 
least as likely as not that the veteran's bilateral foot 
problem may have resulted from problems that developed while 
in the service, mostly related to the veteran's shoes.  The 
doctor concluded that this was unlikely to cause any long-
term problems.

The Board finds this opinion by Dr. S. to be of no 
evidentiary value.  There is no indication that Dr. S. had 
access to or relied on any of the veteran's service medical 
records.  Dr. S.'s treatment note of March 2004 made clear 
that he relied on a history provided solely by the veteran 
himself.  Thus, Dr. S.'s opinion, based on a history provided 
by the veteran, and not on any medical evidence, is not 
helpful.  It does not account for the absence of any problem 
with pes planus during service or absence of any notation of 
a problem at separation or for many years thereafter.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's 
opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  The Board's 
conclusion regarding the evidentiary value of Dr. S.'s 
opinion is buttressed by his very equivocal opinion that it 
was at least as likely as not that the veteran's bilateral 
foot problem may have resulted from problems that developed 
while in the service.  This oblique opinion has no basis in 
the medical record, but instead is, as noted above, based on 
the veteran's self-reported history, which history is not 
supported by the record.

As indicated in the foregoing discussion, the only other 
information of record supportive of the veteran's claim that 
his pes planus is related to his military service consists of 
the lay statements of the veteran himself.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
or aggravation of his pes planus have no probative value. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current pes planus is not traceable to disease or 
injury incurred in or aggravated during active military 
service.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  In short, the absence of any problem during service 
or for many years thereafter outweighs any suggestion by the 
veteran or his doctor that problems with footwear during 
service either caused or made worse the pes planus.  The 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (2000) (presumption 
of aggravation rebutted by long period (50 years) of absence 
of complaint).  


ORDER

Entitlement to service connection for pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


